DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Acknowledgements
This Office Action is in response to the response filed on March 9, 2022.
Claims 1-7 and 10-12 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0017938 A1)(“Lee”) in view of Perry (US 8,939,357 B1)(“Perry”) and further in view of Sarkissian et al. (US 2015/0081447 A1)(“Sarkissian”).

As to Claim 1, Lee discloses a method for transmission of data to a magnetic read head (“a card reading apparatus may be equipped with a number of reader channels” [0007]) of a payment terminal (“(POS) terminal,” [0008])([0008]), said method being implemented by an electronic device (“electronic device” [0013]) capable of generating a magnetic field representative of an encoding of said data ([0013]-[0014]), said transmission of data comprising:
transmitting a plurality of emissions of a same sequence of standardized data ([0014], “the electronic device (e.g., the electronic device 100 shown in FIG. 1B) is capable of emitting MST signals containing payment information via an MST module, a number of times (e.g., N times where N is a positive integer), every one cycle T” [0099]), said standardized data being data representative of a payment means (Track 1, 2, etc. see [0014]), said sequence of standardized data comprising a standardized data sequence start sentinel (see “SS” in Fig.34B) followed by main data (see data in between SS and ES, such as “PAN” in Fig.34B) followed by a standardized data sequence end sentinel (see “ES,” Fig.34B)(see Fig.34B and associated text); and
transmitting secondary data (“longitudinal redundancy check character (LRC),” [0109], see also “LRC” character, see Fig.34B), said secondary data being emitted between two successive emissions of said sequence of standardized data (“first MST signal 200_1 to n-th MST signal 200_n, may contain at least part of the following information regarding a card, Track 1, Track 2, Track 3, and token.” [0099], “In an embodiment of the present disclosure, the MST module may periodically emit other MST signals For example, while MST signals 200 are emitted, the first MST signal 200_1 to the n-th MST signal 200_n may contain track information items that differ from each other. For example, each of the MST signals, e.g., MST signals 200_1 to 200_n, may contain information items recorded in two or more of the following card tracks, Track 1, Track 2, and Track 3” [0101], for example, any of a token, discretionary data, additional data,  LRC character could be transmitted in between transmission of N times of Track 1), said secondary data comprising a predetermined number of characters (“The data may contain a longitudinal redundancy check character (LRC), e.g., "0111000," in the last (tail).” [0109]) situated immediately after the standardized data sequence end sentinel (see LRC placement as in Figs.33A-34B which is standard placement, and [0109]) of a first of said two successive emissions of said sequence of standardized data (LRC character is at the tail of any one track, either Track 1, 2, or 3, so transmission would occur between transmission of different tracks or transmission between signals of any one track).
Lee does not directly disclose 
the standardized data being formatted according to the ISO/IEC 7813 standard, and
the predetermined number of characters corresponding to a sequence of characters representative of a presence and of a type of said secondary data.
Perry teaches the standardized data being formatted according to the ISO/IEC 7813 standard (“ISO/IEC 7813,” C.4, L.28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by the feature of Perry and in particular to format the standardized data of Lee according to the ISO/IEC 7813 standard, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would enable usage and recognition of the data on existing infrastructures.

Sarkissian teaches a predetermined number of characters corresponding to a sequence of characters representative of a presence and of a type of said secondary data (“The fixed value in…field 100 alerts the processing entity 206 that the point-of-sale transaction associated with the track one 1 parameters is of a type that should be specially processed;” “alternative fields can be used to identify transaction types” [0041], see also [0022]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Perry combination by the feature of Sarkissian and in particular to substitute the LRC character of Lee in the Lee/Perry combination, with a predetermined number of characters corresponding to a sequence of characters representative of a presence and of a type of said secondary data, as taught by Sarkissian; because as noted in Perry the “Longitudinal redundancy check (LRC)-it is one character and a validity character calculated from other data on the track. Most reader devices do not return this value when the card is swiped to the presentation layer, and use it only to verify the input internally to the reader” (C.5, L.16-18), as such, replacing the LRC character when emitted would have little to no effect on the receiving end of the transmission, and since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the characters of the Sarkissian for the characters of the Lee.  As such, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.

As to Claim 2, the Lee/Perry/Sarkissian combination discloses as discussed above. Lee further discloses wherein said secondary data comprise at least one piece of data representative of a bank authentication token (“a token may be created by using a bank identification number (BIN),” [0154]).

As to Claim 3, the Lee/Perry/Sarkissian combination discloses as discussed above.
Lee does not directly disclose wherein said secondary data comprise at least one loyalty program identifier.
Perry teaches secondary data comprise at least one loyalty program identifier (“loyalty…ID,” C.5, L.48-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Perry/Sarkissian combination by the feature of Perry and in particular to include in the secondary data of the Lee/Perry/Sarkissian combination, the at least one loyalty program identifier, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would eliminate the need for a user to carry different cards.

As to Claim 4, Lee discloses a method for processing data received by a magnetic read head (“a card reading apparatus may be equipped with a number of reader channels” [0007]) of a payment terminal (“(POS) terminal,” [0008])([0008]), said method being implemented within said payment terminal ([0008]) and comprising:
identifying, within a data stream received at said read head, at least two successive sequences of standardized data ([0014], “emitting MST signals containing payment information…a number of times (e.g., N times where N is a positive integer), every one cycle T” [0099], “(e.g., POS terminal) receives the signal 920 and recognizes data 910 based on the transition of the MST signal 920, e.g., rise time” [0133], [0227]-[0228], “while MST signals 200 are emitted, the first MST signal 200_1 to the n-th MST signal 200_n may contain track information items that differ from each other” [0101]), said standardized data being data representative of a payment means (Track 1, 2, etc. see [0014]), said standardized data comprising a standardized data sequence start sentinel (see “SS” in Fig.34B) followed by main data (see data in between SS and ES, such as “PAN” in Fig.34B) followed by a standardized data sequence end sentinel (see “ES,” Fig.34B)(see Fig.34B and associated text);
determining a presence, within said received data stream, of data, called secondary data (“longitudinal redundancy check character (LRC),” [0109], see also “LRC” character, see Fig.34B), comprised between two successive sequences of standardized data among said at least two preliminarily identified successive sequences of standardized data (For example, each of the MST signals, e.g., MST signals 200_1 to 200_n, may contain information items recorded in two or more of the following card tracks, Track 1, Track 2, and Track 3” [0101], for example, any of a token, discretionary data, additional data,  LRC character could be transmitted in between transmission of N times of Track 1, [0230], LRC character is at the tail of any one track, either Track 1, 2, or 3, so transmission would occur between transmission of different tracks or transmission between signals of any one track), said determining comprising:
reading (“produces induced electromotive force in an POS terminal as if a magnetic card is read by the POS terminal” [0094], “reading and processing data recorded in the card track from the induced current” [0227]), within the received data stream, a predetermined number of characters (“The data may contain a longitudinal redundancy check character (LRC), e.g., "0111000," in the last (tail).” [0109]) situated immediately after the standardized data sequence end sentinel in said received data stream (see LRC placement as in Figs.33A-34B which is standard placement, and [0109]), delivering a sequence of characters (see LRC sequence illustrated in Figs.33A-34B).
Lee does not directly disclose 
the standardized data being formatted according to the ISO/IEC 7813 standard, and
comparing said sequence of characters with at least one reference data, delivering a reference indicator representative of a presence and of a type of said secondary data in case of positive comparison;
and when the determining a presence delivers a positive result:
obtaining said secondary data; and
processing said secondary data obtained.
Perry teaches 
the standardized data being formatted according to the ISO/IEC 7813 standard (“ISO/IEC 7813,” C.4, L.28-29),
comparing a sequence of characters with at least one reference data, delivering a reference indicator in case of positive comparison (“Process 303 checks the data to determine if secondary processing is available for the received data. This checking can be, for example, by conversion processing 18-3, Fig.1, by comparison against a data base, or by determining if a flag is set in a certain field, or by any other means,” C.5, L.65-67);
and when the determining a presence delivers a positive result:
obtaining said secondary data (“If secondary processing is to occur first, then process 307 checks the appropriate secondary sources with the assistance of conversion processing 18-3 and rules engine 19 (FIG. 1) 15 and any discounts appropriate to the transaction being processed are retrieved and communicated to the consumer, if appropriate, via process 307.” C.6, L.12-17); and
processing said secondary data obtained (“If secondary processing is to occur first, then process 307 checks the appropriate secondary sources with the assistance of conversion processing 18-3 and rules engine 19 (FIG. 1) 15 and any discounts appropriate to the transaction being processed are retrieved and communicated to the consumer, if appropriate, via process 307.” C.6, L.12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by the features of Perry and in particular to format the standardized data of Lee according to the ISO/IEC 7813 standard, as taught by Perry, and to include in Lee, the features of: comparing said sequence of characters with at least one reference data, delivering a reference indicator in case of positive comparison; and when the determining a presence delivers a positive result: obtaining said secondary data; and processing said secondary data obtained, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would enable usage and recognition of the data on existing infrastructures and would make effecting loyalty programs easier for a customer in a typical credit card transaction.

Sarkissian teaches a reference indicator representative of a presence and of a type of said secondary data (“The fixed value in…field 100 alerts the processing entity 206 that the point-of-sale transaction associated with the track one 1 parameters is of a type that should be specially processed;” “alternative fields can be used to identify transaction types” [0041], see also [0022]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Perry combination by the feature of Sarkissian and in particular to include in the reference indicator of Perry, the reference indicator of Sarkissian.  One would have been motivated to combine these features because Sarkissian’s feature would help to “to determine if secondary processing is available for the received data” (Perry, C.5, L.65-66).

As to Claim 5, the Lee/Perry/Sarkissian combination discloses as discussed above.  Lee further discloses wherein the processing operation implemented in processing secondary data is a function of a type of said secondary data (“the card reading apparatus may transmit the token information to a corresponding card issuing company…the token may contain information for identifying a card issuing company” [0230]).

As to Claim 6, the Lee/Perry/Sarkissian combination discloses as discussed above.   Lee further discloses wherein said processing comprises, when said secondary data take the form of at least one authentication token (“a token may be created by using a bank identification number (BIN),” [0154]):
carrying out a cryptographic computation on the basis of said standardized data (see Fig.34B, Track 3 which includes token and cryptogram, “The encoded token is transmitted to the electronic device 1210 via the payment service server 1220. The electronic device 1210 decodes the encoded token.” [0154]);
comparing a result of said cryptographic computation with said at least one authentication token, delivering a piece of information on authenticity of said standardized data ([0154]).

As to Claim 7, the Lee/Perry/Sarkissian combination discloses as discussed above.  Lee further disclose wherein said processing comprises, when said secondary data take the form of at least one loyalty program identifier, transmitting said at least one loyalty program identifier to a loyalty program management server (Lee’s secondary data does not take the form of loyalty program id, therefore, the transmitting step does not need to be met)(See MPEP 2111.04 which states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”).

As to Claim 10, the Lee/Perry/Sarkissian combination discloses as discussed above.  Perry teaches wherein said comparing the sequence of characters with at least one piece of reference data comprises comparing the sequence of characters with a plurality of reference data representative of types of secondary data (“Process 303 checks the data to determine if secondary processing is available for the received data. This checking can be, for example, by conversion processing 18-3, Fig.1, by comparison against a database, or by determining if a flag is set in a certain field, or by any other means,” C.5, L.65-67, it is understood that a database has a plurality of data, and that comparison against a database would amount to comparing against a plurality of data).

As to Claim 11, the Lee/Perry/Sarkissian combination discloses as discussed above.
Lee does not directly disclose but Perry teaches wherein the method further comprises:
obtaining said at least two consecutive identified sequences of standardized data (track data and Longitudinal redundancy check (LRC), C.5, L.14);
comparing said at least two sequences of standardized data delivering a piece of control information (“Longitudinal redundancy check (LRC)-it is one character and a validity character calculated from other data on the track. Most reader devices do not return this value when the card is swiped to the presentation layer, and use it only to verify the input internally to the reader” C.5, L.14-18, as such, the value may be returned to the presentation layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Perry combination by the feature of Perry, and in particular to include in the Lee/Perry combination, obtaining said at least two consecutive identified sequences of standardized data and comparing said at least two sequences of standardized data delivering a piece of control information, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “verify the input” (Perry, C.5, L.18).  

As to Claim 12, Lee discloses a payment terminal comprising:
a magnetic read head (“a card reading apparatus may be equipped with a number of reader channels” [0007]); and
a processing unit (“(POS) terminal,” [0008])([0008]) configured to:
identify, within a data stream received at said read head, at least two successive sequences of standardized data ([0014], “emitting MST signals containing payment information…a number of times (e.g., N times where N is a positive integer), every one cycle T” [0099], “(e.g., POS terminal) receives the signal 920 and recognizes data 910 based on the transition of the MST signal 920, e.g., rise time” [0133], [0227]-[0228], “while MST signals 200 are emitted, the first MST signal 200_1 to the n-th MST signal 200_n may contain track information items that differ from each other” [0101]), said standardized data being data representative of a payment means (Track 1, 2, etc. see [0014]), said standardized data comprising a standardized data sequence start sentinel (see “SS” in Fig.34B) followed by main data (see data in between SS and ES, such as “PAN” in Fig.34B) followed by a standardized data sequence end sentinel (see “ES,” Fig.34B)(see Fig.34B and associated text);
determine a presence, within said received data stream, of data called secondary data (“longitudinal redundancy check character (LRC),” [0109], see also “LRC” character, see Fig.34B) comprised between two successive sequences of standardized data among said at least two preliminarily identified successive sequences of standardized data (For example, each of the MST signals, e.g., MST signals 200_1 to 200_n, may contain information items recorded in two or more of the following card tracks, Track 1, Track 2, and Track 3” [0101], for example, any of a token, discretionary data, additional data,  LRC character could be transmitted in between transmission of N times of Track 1, [0230], LRC character is at the tail of any one track, either Track 1, 2, or 3, so transmission would occur between transmission of different tracks or transmission between signals of any one track), by: reading (“produces induced electromotive force in an POS terminal as if a magnetic card is read by the POS terminal” [0094], “reading and processing data recorded in the card track from the induced current” [0227]), within the received data stream, a predetermined number of characters (“The data may contain a longitudinal redundancy check character (LRC), e.g., "0111000," in the last (tail).” [0109]) situated immediately after the standardized data sequence end sentinel in said received data stream (see LRC placement as in Figs.33A-34B which is standard placement, and [0109]), delivering a sequence of characters (see LRC sequence illustrated in Figs.33A-34B).
Lee does not directly disclose 
the standardized data being formatted according to the ISO/IEC 7813 standard, and
comparing said sequence of characters with at least one reference data, delivering a reference indicator representative of a presence and of a type of said secondary data in case of positive comparison;
obtain said secondary data; and
process said secondary data obtained.
Perry teaches 
the standardized data being formatted according to the ISO/IEC 7813 standard (“ISO/IEC 7813,” C.4, L.28-29),
comparing a sequence of characters with at least one reference data, delivering a reference indicator in case of positive comparison (“Process 303 checks the data to determine if secondary processing is available for the received data. This checking can be, for example, by conversion processing 18-3, Fig.1, by comparison against a data base, or by determining if a flag is set in a certain field, or by any other means,” C.5, L.65-67);
obtaining said secondary data (“If secondary processing is to occur first, then process 307 checks the appropriate secondary sources with the assistance of conversion processing 18-3 and rules engine 19 (FIG. 1) 15 and any discounts appropriate to the transaction being processed are retrieved and communicated to the consumer, if appropriate, via process 307.” C.6, L.12-17); and
processing said secondary data obtained (“If secondary processing is to occur first, then process 307 checks the appropriate secondary sources with the assistance of conversion processing 18-3 and rules engine 19 (FIG. 1) 15 and any discounts appropriate to the transaction being processed are retrieved and communicated to the consumer, if appropriate, via process 307.” C.6, L.12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by the feature of Perry and in particular to format the standardized data of Lee according to the ISO/IEC 7813 standard, as taught by Perry, and to include in Lee, the features of comparing said sequence of characters with at least one reference data, delivering a reference indicator in case of positive comparison; obtain said secondary data; and process said secondary data obtained, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would enable usage and recognition of the data on existing infrastructures and would make effecting loyalty programs easier for a customer in a typical credit card transaction.

Sarkissian teaches a reference indicator representative of a presence and of a type of said secondary data (“The fixed value in…field 100 alerts the processing entity 206 that the point-of-sale transaction associated with the track one 1 parameters is of a type that should be specially processed;” “alternative fields can be used to identify transaction types” [0041], see also [0022]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Perry combination by the feature of Sarkissian and in particular to include in the reference indicator of Perry, the reference indicator of Sarkissian.  One would have been motivated to combine these features because Sarkissian’s feature would help to “to determine if secondary processing is available for the received data” (Perry, C.5, L.65-66).

Response to Arguments
Applicant’s arguments filed on March 9, 2022 have been fully considered and are addressed below.
Applicant argues that none of the cited references disclose the newly claimed sequence of characters/reference indicator “representative of a presence and of a type of said secondary data.”  However, a newly cited reference- Sarkissian teaches a sequence of characters/reference indicator representative of a presence and of a type of said secondary data (“The fixed value in…field 100 alerts the processing entity 206 that the point-of-sale transaction associated with the track one 1 parameters is of a type that should be specially processed;” “alternative fields can be used to identify transaction types” [0041], see also [0022]-[0024]). Therefore, the argument is now moot.

Conclusion
Applicant’s amendment filed on March 9, 2022, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621             
June 4, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621